UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-1243


WAYNE PATTERSON,

                    Plaintiff - Appellant,

             v.

LIEUTENANT R. T. YEAGER, individually and in his official capacity, South
Charleston Police; JOHN DOE 1-7, seven unknown, individually and in their official
capacities; MAGISTRATE JULIE YEAGER; L. S. THOMAS; R. P.
MCFARLAND,

                    Defendants - Appellees,

             and

CITY OF SOUTH CHARLESTON, WEST VIRGINIA, a municipal corporation;
OFFICER T. A. BAILES, individually and in his official capacity, South Charleston
Police; OFFICER A R. LINDELL, individually and in his official capacity, South
Charleston Police,

                    Defendants.



                                      No. 16-1350


WAYNE E. PATTERSON,

                    Plaintiff - Appellant,

             v.
LIEUTENANT R. T. YEAGER, individually and in his official capacity, South
Charleston Police; JOHN DOES 1-7, seven unknown, individually and in their
official capacities; MAGISTRATE JULIE YEAGER; L. S. THOMAS; R. P.
MCFARLAND,

                    Defendants - Appellees,

             and

CITY OF SOUTH CHARLESTON, WEST VIRGINIA, a municipal corporation;
OFFICER T. A. BAILES, individually and in his official capacity, South Charleston
Police; OFFICER A R. LINDELL, individually and in his official capacity, South
Charleston Police,

                    Defendants.



Appeals from the United States District Court for the Southern District of West Virginia,
at Charleston. John T. Copenhaver, Jr., District Judge. (2:12-cv-01964)


Submitted: April 18, 2017                                         Decided: June 8, 2017


Before KING, SHEDD, and HARRIS, Circuit Judges.


No. 16-1243, affirmed, and No. 16-1350, affirmed in part and dismissed in part by
unpublished per curiam opinion.


Wayne E. Patterson, Appellant Pro Se. Duane J. Ruggier, II, Drannon L. Adkins, Marc
Alexander Rigsby, PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC,
Charleston, West Virginia; John Michael Hedges, HEDGES & LYONS, PLLC,
Morgantown, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Wayne E. Patterson appeals the jury verdict in Appellees’ favor and the district

court’s entry of final judgment on that verdict, as well as the court’s orders granting

summary judgment in part and denying reconsideration. We have reviewed the record *

and find no reversible error in the district court’s orders granting summary judgment and

denying reconsideration. Accordingly, we grant Patterson leave to proceed in forma

pauperis and affirm for the reasons stated by the district court. Patterson v. Yeager, No.

2:12-cv-01964 (S.D.W. Va. Mar. 29, 2013; Feb. 11, 2016; Mar. 11, 2016; Mar. 15, 2016;

Mar. 24, 2016).

       Wayne also contends that the district court erred in awarding costs to Appellees.

Although Appellees have presented a bill of costs to the district court, the court has not yet

determined the amount of costs to be paid by Wayne. Thus, Wayne’s challenge to the

award of costs is interlocutory, and we dismiss this portion of the appeal. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                          No. 16-1243, AFFIRMED;
                               No. 16-1350, AFFIRMED IN PART, DISMISSED IN PART



       *
        We note that there is no transcript of the jury trial in the record before us. We may
authorize the preparation of a transcript at government expense where the litigant proceeds
in forma pauperis and shows the existence of a substantial question for appeal. 28 U.S.C.
§ 753(f) (2012). After reviewing Patterson’s informal briefs and the record on appeal, we
conclude that Patterson has not raised a substantial question regarding the trial-related
issues he presents in his briefs. See Handley v. Union Carbide Corp., 622 F. Supp. 1065,
1066 (S.D.W. Va. 1985) (defining substantial question).

                                              3